Title: From George Washington to Thomas Jefferson, 10 December 1780
From: Washington, George
To: Jefferson, Thomas


                        
                            Sir
                            Head Quarters New Windsor 10th Decemr 1780
                        
                        The specific supplies required of your State, by the Act of Congress of the 4th of last Month, being all
                            allotted to the use of the southern Army, I must beg leave to refer your Excellency to Major General Greene or Officer
                            commanding in that department for the places of deposit. These, by the Resolve, are left to my determination, but as the
                            commanding Officer to the southward will be so much better enabled to judge of the proper places, from circumstances, I
                            hope your Excellency will think I am justifiable in referring the matter to him. I have the honor to be with very great
                            Respect Yr Excellency’s Most obt Servt
                        
                            Go: Washington
                        
                        
                            
                                Sent also to Abner Nash of North Carolina.
                            
                        

                    